Citation Nr: 1414127	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-42 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include as secondary to a service-connected right shoulder disability.

2.  Entitlement to service connection for peripheral artery disease to include as secondary to a service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1974 to February 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In August 2013, the Board reopened the claims of service connection for a right shoulder disability and a psychiatric disorder, and remanded the reopened claims, as well as initial service connection claims for a gastrointestinal disorder and peripheral vascular disease, for further development, which was completed to the extent possible.  After undertaking the development, in a rating decision in November 2013, the Appeals Management Center granted service connection for right shoulder and gastrointestinal disorders, thereby extinguishing the appeal of the claims.
 
In March 2000, the Veteran raised the claim of service connection for residuals of a head injury which is referred to the RO for appropriate action.  

FINDING OF FACT

A chronic psychiatric disorder or peripheral artery (vascular) disease was not incurred in or otherwise related to service to include to service-connected right shoulder disability.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder to include as secondary to a service-connected right shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for peripheral artery (vascular) disease to include as secondary to a service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter dated in November 2008.  The Veteran was notified of the evidence needed to substantiate a claim for direct service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was also notified of the evidence needed to substantiate a claim for secondary service connection, namely evidence that claimed disability is either due to or aggravated by a service-connected disability.

The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, and that with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  


VA has obtained service treatment and VA records, as well as records from the Social Security Administration.

On the claim of service connection claim for a psychiatric disorder, the Veteran was afforded VA examinations in July 2010 and in September 2013.  In 2010, the diagnosis was depressive disorder, but the VA examiner determined that a nexus between the current psychiatric disorder and service could not be made based on the lack of related evidence.  Given the lack of records from the Veteran's discharge in service in 1977 and his first reported post-service psychiatric treatment in 1996, evidence establishing such a nexus would presumably require information obtained from the Veteran.  The Veteran's responses during the examination in 2010 however were vague.  Nevertheless, the Board remanded the claim in 2013 to afford the Veteran a second VA examination in an effort to obtain a nexus opinion.  The VA examiner's efforts of render the requested opinion were again frustrated by the Veteran's lack of cooperation.  The VA examiner characterized the Veteran as "very uncooperative" and based on the Veteran's lack of effort, the VA examiner was not able to render a diagnosis, much less the requested medical opinion.  

As VA has undertaken two attempts to obtain an adequate medical opinion regarding the etiology of the Veteran's current psychiatric disorder, and as the attempts have been thwarted by the Veteran's lack of cooperation, no further efforts to obtain a medical opinion pursuant to the duty to assist are required.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "'duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

With regard to the service connection claim for peripheral artery (vascular) disease, the Veteran was afforded two VA examinations in October 2013, one to clarify the nature of the claimed, which was determined to be peripheral vascular disease and not a neuropathic disease, and one to determine the potential relationship between the peripheral vascular disease and the service-connected right shoulder disability, his claimed theory of service connection.  


As the examination reports are based on the Veteran's history and the disability is described in sufficient detail so that the Board's review of the claim is a fully informed one, and as the medical opinion is unequivocally stated, consistent with the record, and supported by an adequate rationale, the VA medical opinion rendered in conjunction with the latter VA examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).






Secondary service connection may be granted for a disability that is proximately due to or the result of (caused by) a service-connected disability.  Secondary service connection also includes the theory of aggravation where a nonservice-connected disability is aggravated (permanently made worse) by a service-connected disability.  38 C.F.R. § 3.310(a). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Psychiatric Disorder

Evidence

The Veteran served on active duty from November 1974 until February 1977.  The Veteran asserts that his psychiatric disorder, depression, began during service, and that he has continued to experience depression after service as the result of his service-connected right shoulder disability.

The service treatment records show that on entrance examination there were no psychiatric symptoms noted.  During service, the Veteran consulted a chaplain regarding his symptoms of depression and anxiety.  On separation from service, the Veteran gave a history of depression related to his in-service duties.  On evaluation the Veteran's psychiatric state was assessed as normal.

After service, in March 2001, the Veteran sought VA treatment for depression and substance abuse.  He stated that depression began when the stopped using alcohol and other substances.

In July 2008, a VA psychiatrist diagnosed depressive disorder. 

In July 2009, the Veteran underwent a psychiatric evaluation in conjunction with his application for benefits from the Social Security Administration.  The diagnosis was major depressive disorder.  During the evaluation, the Veteran stated that he was first treated for depression in 1996, when seeking substance abuse treatment from VA.  The Veteran did not associate depression with service.  






In July 2010, on VA examination, the Veteran stated that during service he sought counseling from a chaplain due to nervousness.  The Veteran stated that the post-service alcohol and substance abuse were in remission.  The Veteran did not relate the onset of depression to service.  The VA examiner described the Veteran's responses to questions posed in the examination were "extremely vague."  The diagnosis was depressive disorder.  The VA examiner stated that a relationship between the current depressive disorder and service could not be made based on the lack of evidence suggesting such a link.

In September 2013, on VA examination, the Veteran's participation in the examination was limited.  The VA examiner characterized the Veteran as "very uncooperative," as he "barely answered" questions posed by the examiner and repeatedly inquired as to how many more questions he would be required to answer.  The VA examiner stated that due to the Veteran's unresponsiveness neither a psychiatric diagnosis nor a medical opinion could be rendered.  

Theories of Service Connection 

38 C.F.R. § 3.303(a) 

Affirmatively Showing Inception in Service

On the basis of the service treatment records alone, a psychiatric disorder was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.   






38 C.F.R. § 3.303(b) 

Chronicity and Continuity of Symptomatology

Depressive disorder is not a chronic disease under 38 C.F.R. § 3.309(a), and the theories of service connection pertaining to chronicity and continuity of symptomatology do not apply, and thus the chronicity and continuity of symptomatology avenue to service connection is not available.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), that is, that the condition is indicative of, but not dispositive of a chronic disease).  

38 C.F.R. § 3.303(d) 

Initial Diagnosis after Service

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  Also as a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 



Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience, and lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Stated differently competent lay evidence is capable of lay observation and does not require specialized education, training, or experience 

A psychiatric disorder is not a type of condition under case law that has been found to be a simple medical condition.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

Applying the guidance of current case law, depressive disorder is an internal disease process more analogous to rheumatic fever.  For this reason, the Board concludes that a psychiatric disorder is not the type of condition under case law that has been found to be a simple medical condition. 

Also a psychiatric disorder is not capable of lay observation, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  While the Veteran as a lay person can describe psychiatric symptoms, a diagnosis of a psychiatric disorder requires specialized education, training, or experience.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a psychiatric disorder.   



As the claimed disease is not a simple medical condition by case law, and as a psychiatric disorder cannot be identified by the Veteran based on mere personal observation without specialized education, training, or experience, the psychiatric disorder is not a simple medical condition under Jandreau, and as no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify or to express an opinion on the cause of depression, the Veteran's lay evidence is not competent evidence, and the Veteran's statements are excluded, that is, not to be considered as evidence favorable to the claim.  

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  The Veteran reports first receiving treatment after service for psychiatric symptoms in 1996, nearly 20 years after the Veteran's separation from service, and the first psychiatric disorder diagnosis of record, other than a substance abuse disorder, is in 2008, more than three decades after service.  

As for the Veteran describing symptoms that later support a diagnosis by a medical professional, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The Veteran has not submitted competent medical evidence supporting his claim.  And VA's efforts to obtain a competent medical opinion about a causal relationship between the Veteran's in-service symptoms of depression and his post-service diagnosis of depressive disorder were frustrated by the Veteran's lack of cooperation.  

It is the Veteran's evidentiary burden to establish all elements of the claim, including evidence of a causal relationship to service.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009). 



As there is no competent lay or medical evidence linking the Veteran's current psychiatric disorder to service, service connection of a direct basis is to warranted.

38 C.F.R. § 3.310

Secondary Service Connection

To the extent that the Veteran argues that a psychiatric disorder is secondary to service-connected right shoulder disability, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

The Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, training, or experience.  Here the question of the relationship between a psychiatric disorder and the service-connected right shoulder disability is not a simple medical condition as the Veteran as a lay person is not competent to declare either the presence or diagnosis of psychiatric disorder based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between depressive disorder and the service-connected right shoulder disability.

As the Veteran's opinion is not competent evidence on the question of secondary service connection, the Veteran's opinion is excluded, that is, the opinion is not to be considered as evidence in support of the claim.





As for the medical evidence of record addressing secondary service connection, VA attempted to obtain a competent medical opinion addressing this theory of service connection, as evidenced in the Board's 2013 remand directives.  However, based on the Veteran's lack of cooperation, no such medical opinion was obtained.

Thus, there is no favorable medical evidence to support an award of secondary service connection.

Summary

As there is no competent lay or medical evidence favorable to the claim for a psychiatric disorder, the preponderance of the evidence is against the claim based on the applicable theories of service connection, applying 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) and (b) (chronicity and continuity of symptomatology), 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for a chronic disease), and 38 C.F.R. § 3.310(a) (secondary service connection), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Peripheral Artery (Vascular) Disease

Evidence

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of peripheral artery (vascular) disease. 

After service VA records show that peripheral artery (vascular) disease was diagnosed in October 2008, and the Veteran had surgery in December 2008.







On VA examinations October 2013, one VA examiner expressed the opinion that peripheral vascular disease was not due to or aggravated by the service-connected right shoulder disability to include medications prescribed for disability, as the medications would likely improve  peripheral vascular disease, rather than aggravate it. 
Analysis  

The Veteran does not argue and the record does not show that peripheral artery (vascular) disease was affirmatively shown to have onset in service.  Also peripheral artery (vascular) disease is not a chronic disease listed in 38 C.F.R. § 3.309, and the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply. Walker, at 1338-40.  And the Veteran does not argue and the record does not shown that peripheral artery (vascular) disease initially diagnosed after service is directed related to service.

Peripheral artery (vascular) disease is not simple medical condition that the Veteran is competent to identify, because the diagnosis depends on clinical findings and falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation.  Also peripheral artery (vascular) disease is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone, at 405 (flatfeet); see McCartt, at 167 (a skin); see Charles, at 374 (tinnitus); see Woehlaert, at 462 (varicose veins or a dislocated shoulder); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

As peripheral artery (vascular) disease is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau or by case law, the Veteran's lay evidence as to the presence of the claimed disability or the cause of the disability is not competent evidence. 



Since the Veteran's lay evidence is not competent evidence, the lay evidence is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to the claim.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  The record shows that the Veteran was first seen for peripheral artery (vascular) disease in 2008, more than 30 years after the Veteran's separation from service.

And the Veteran has not submitted competent medical evidence that peripheral artery (vascular) disease is directly related to service.   Thus, there is no competent, favorable evidence to support a theory of direct service connection.

38 C.F.R. § 3.310

Secondary Service Connection

To the extent that the Veteran argues that peripheral artery (vascular) disease is secondary to service-connected right shoulder disability, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

The Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, training, or experience.  





Here the question of the relationship between peripheral artery (vascular) disease and a service-connected right shoulder disability is not a simple medical condition as the Veteran as a lay person is not competent to declare either the presence or diagnosis of peripheral artery (vascular) disease based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between peripheral artery (vascular) disease and the service-connected right shoulder disability.

As the Veteran's opinion is not competent evidence on the question of secondary service connection, the Veteran's opinion is excluded, that is, the opinion is not to be considered as evidence in support of the claim.

As for the evidence of record addressing secondary service connection, there is no medical opinion that the service-connected right shoulder disability, an orthopedic disability affecting the right shoulder, caused peripheral artery (vascular) disease, affecting the left lower extremity.  Moreover, the medical evidence of record does not suggest that such a relationship is plausible.  

As for whether the service-connected right shoulder disability or related medications aggravated peripheral artery (vascular) disease, that is, peripheral artery (vascular) disease was permanently made worse by the right shoulder disability or treatment of the right shoulder, in October 2013 a VA examiner, who is qualified through education, training, or experience to offer a medical opinion, expressed the opinion that peripheral artery (vascular) disease was less likely as not permanently aggravated by medication taken to treat the service-connected right shoulder disability, because the medication for the right shoulder disability would actually improve the condition, and aggravate it.





As the opinion of the VA examiner is unequivocally stated, consistent with the evidence of record, and is supported with a rationale, it is persuasive evidence against the claim.  There is no other competent medical evidence addressing a theory of secondary service connection to include aggravation, for peripheral artery (vascular) disease.

Summary

As there is no competent evidence favorable to claim of service connection for peripheral artery (vascular) disease on material issues of fact, the preponderance of the evidence is against the claim based on the applicable theories of service connection, applying 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) and (b) (chronicity and continuity of symptomatology), 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for a chronic disease), and 38 C.F.R. § 3.310(a) (secondary service connection), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for a psychiatric disorder to include as secondary to a service-connected right shoulder disability is denied.

Service connection for peripheral artery (vascular) disease to include as secondary to a service-connected right shoulder disability is denied.




____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


